Detailed Action
Claims 1-14 are pending and examined. Claim 15 is canceled. 
Foreign Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No. JP2018-030031 and JP2018-030033, filed on 02/22/2018.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-14 are rejected under 35 U.S.C. 101 because the claimed invention is not directed to patent eligible subject matter.  
Based upon consideration of all of the relevant factors with respect to the claim as a whole, the claim is determined to be directed to an abstract idea.  The rationale for this determination is explained below:  
When considering subject matter eligibility under 35 U.S.C. § 101 under the 2019 Revised Patent Subject Matter Eligibility Guidance, the Office is charged with determining whether the scope of the claim is directed to one of the four statutory categories of invention, i.e., process, machine, manufacture, or composition of matter (Step 1). 
If the claim falls within one of the statutory categories (Step 1), the Office must then determine the two-prong inquiry for Step 2A whether the claim is directed to a judicial 
Claims 1, 12 and 14 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a process and machine respectively, which are statutory categories of invention (Step 1: Yes).  
The claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea).  The abstract idea falls under “Mental Processes” Grouping.  The independent claims and the other claims recite a method comprising: estimating an area and time at which congestion is likely to occur as recited in independent claims 1, 12 and 14.  The limitation, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of “server”. That is, other than reciting a “server” nothing in the claim element precludes the step from practically being performed in the mind.  For example, but for the “server” language, the claim encompasses a person looking at data collected and forming a simple judgement.  The mere nominal recitation of by a server does not take the claim limitations out of the mental process grouping.    Thus, the claim recites a mental process. (Step 2A – Prong 1: Judicial Exception Recited: Yes)
The claim recites additional elements of presenting/displaying information which is based on the estimating, a receiver receiving the estimated result, a transmitter transmits an estimated result and a display displaying information. The transmitting and receiving steps using the transmitter and receiver are recited at a high level of generality (i.e. as a general means of gathering data for use in the estimating step and output the result), and amounts to mere data gathering and outputting, which is a form of insignificant extra-solution activity (see MPEP 2106.05(g)). The presenting/displaying step (on a display) is also recited at a high level of 
Accordingly, even in combination, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea.  
The claim is directed to the abstract idea (Step 2A—Prong 2:  Practical Application?: No)
As discussed with respect to Step 2A Prong Two, the additional elements in the claim amount to no more than insignificant extra-solution activity.  
Under the 2019 PEG, a conclusion that an additional element is insignificant extra-solution activity in Step 2A should be re-evaluated in Step 2B. Here, presenting/displaying information which is based on the estimating, a receiver receiving the estimated result, a transmitter transmits an estimated result and a display displaying information were considered to be extra-solution activity in Step 2A, and thus they are re-evaluated in Step 2B to determine if they are more than what is well-understood, routine, conventional activity in the field. The background recites that the control systems/sensors are all conventional control systems/sensors mounted on the aircraft, and the specification does not provide any indication that the control systems/sensors is anything other than a conventional computer within an aircraft.  MPEP 2106.05(d)(II), and the cases cited therein, including Intellectual Ventures I, LLC v. Symantec Corp., 838 F.3d 1307, 1321 (Fed. Cir. 2016), TLI Communications LLC v. AV Auto. LLC, 823 F.3d 607, 610 (Fed. Cir. 2016), and OIP Techs., Inc., v. Amazon.com, Inc., 788 F.3d 1359, 1363 (Fed. Cir. 2015), indicate that mere collection or receipt of data over 
Dependent claims 2-11 and 13 do not include any other additional elements that are sufficient to amount to significantly more than the judicial exception. Therefore, the claims 1-14 are rejected under 35 U.S.C. §101 as being directed to non-statutory subject matter.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
“estimation unit” in claim 12, the structure of the “estimation unit” is not explicitly disclosed in the specification;
“display unit” in claims 12 and 14, the structure of the “display unit” is “a display of the mobility or a display of the UE possessed by the mobility user”;

“storage unit” in claim 13, the structure of the “storage unit” is “memory 1004”;
“input unit” in claim 13, the structure of the “input unit” is not explicitly disclosed in the specification.;
“route search unit” in claim 13, the structure of the “route search unit” is not explicitly disclosed in the specification;
calculation unit” in claim 13, the structure of the “calculation unit” is not explicitly disclosed in the specification.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-14 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
The term “likely to occur” in claims 1-3, 10 and 12-14 is a relative term which renders the claim indefinite.  The term “likely to occur” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  It is not clear what level of probability or possibility of happening is considered to be “likely”.
The term “congestion” in claims 1-3, 10 and 12-14 is a relative term which renders the claim indefinite.  The term “congestion” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. The specification recites “congestion level” in para 0284-0285 (US20210080274), but it is not clear what “number of persons per unit area” or what level of “mobility” is considered as “congestion” when the claims simply recite “congestion”, especially when “congestion level 1” is considered to include 0% (converted from “number of persons per unit area”), i.e. congestion level can range from 0% to 100% which seems to cover all possibilities of “number of persons per unit area” (para 0284-0285, US20210080274).
Claim 1 recites “…an area and time at which congestion is likely to occur…” which is ambiguous. It is not clear “which” refers to “time” OR “area and time”. Therefore the claim is indefinite and rejected under 35 U.S.C. 112(b). The examiner interpret it as “area and time” for the purpose of examination. Claims 10, 12 and 14 recite similar language and is rejected for the similar reasons above as claim 1. 
Claim 3 recites “…at which the moving body can reach the location by moving on…” which is ambiguous. The plain meaning of “can” is “be able to” OR “be permitted to” OR “indicate possibility”. It is not clear which one applies here, therefore the claim is indefinite and 
Claim 3 recites “…includes changing movement start time from the current position, at which…, to time which is shifted according to…” which is ambiguous. A moving object can start from a position while “start time” cannot be from a position. Further, it is not clear how to change the start time from a “position” to a “time”. In addition, it is not clear what the clause “at which the moving body can reach the location by moving on the route…” is limiting. When replacing “which” with “movement starting time” OR “the current position”, the clause does not deliver a clear meaning, i.e. neither “at the movement start time the moving body can reach the location…” OR “at the current location the moving body can reach the location” seems to fit in the context of the claim. Therefore the claim is indefinite and rejected under 35 U.S.C. 112(b). The examiner interpret the limitation as “includes changing movement start time to a time which is shifted according to…, the movement is from the current position to the location associated with each of the one or more events” for the purpose of examination.
Claim 8 recites “information related to a facility located around the route is displayed on a display unit of the moving body when a remaining time from a current time to the time at which the movement is to be started, is predetermined time or more” which is ambiguous. When separated by a comma, it is not clear what “is predetermined time or more” is referring to. Further, when reciting “predetermined time or more”, it is not clear what “or more” is referring to, i.e. more time OR anything else that is “more”. Therefore the claim is indefinite and is rejected under 35 U.S.C. 112(b). The claim is interpreted by the examiner as “information related to a facility located around the route is displayed on a display unit of the moving body when a 
Claim 9 recites “a number of persons” which is ambiguous. It is not clear “a number of persons” means “several persons” OR “a number which represent how many persons are considered”. Therefore the claim is indefinite and rejected under 35 U.S.C. 112(b). The claim is interpreted as “a number which represent how many persons are considered” by the examiner for the purpose of examination.
Claim 3 recites the limitation “the event”.  There is insufficient antecedent basis for this limitation in the claim.
Claim 9 recites the limitation “the number of persons”.  There is insufficient antecedent basis for this limitation in the claim.
Claim limitations “estimation unit” in claim 12, “input unit”, “route search unit” and “calculation unit” in claim 13 invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. The “estimation unit”, “input unit”, “route search unit” and “calculation unit” are recited in the claim as having the function of estimating an area and time at which congestion is likely to occur, receiving an input, searching for a route and calculating movement start information. However, the specification fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:

(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.
Claims 2-11 and 13 are rejected by virtue of the dependency on previously rejected claims.

Notice re prior art available under both pre-AIA  and AIA 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kundu (US20170169528, hereinafter Kundu).
As to claims 1, 12 and 14, Kundu teaches a navigation method, a navigation system and a moving body comprising: 
estimating, based on schedule information indicating one or more events to be occurred and information related to a location associated with each of the one or more events, an area and time at which congestion is likely to occur around the location (see at least Kundu, para 0156 for time to gate data, time to boarding data generated using location of the user’s cell phone or smart device and aggregate crowd-flow data, i.e. schedule information indicating events to be occurred and time related crowd data at the location); and 
presenting, to a moving body, information which is based on a result of the estimating of the area and the time, and which is related to a movement plan when moving using the moving body (see at least Kundu, para 0149 for time information indicating how long the passenger is from the gate, i.e. information based on estimated area and time related to a moving toward the boarding gate, the smart device is used in the process).
Kundu further teaches a server communicating with the moving body (see at least para 0149 for smartphone interfacing with travel operations display system, also see Fig. 2-4), the server includes a transmitter that transmits an estimated result of the estimation unit to the moving body (see at least para 0146, output from the system delivered to target device, e.g. a smartphone, para 0149 interfacing smartphone with travel operations display system using WiFi, Bluetooth or similar mounted wireless transceiver system), the moving body includes a receiver that receives the estimated result (see at least para 0149 interfacing smartphone with travel operations display system using WiFi, Bluetooth or similar mounted wireless transceiver system) and a display unit (see at least Fig. 6). 
As to claims 2 and 13, Kundu teaches the navigation method of Claim 1 and the navigation system of Claim 12, wherein 
the information related to the movement plan includes movement start information indicating time at which the moving body is to start movement from a current position toward a destination (see at least Kundu, para 0149 for walking time information indicates the passenger is 20 minutes from the gate, distance to the gate and speed of passenger, i.e. indicating movement starting time, also see para 0156 for TTG and TTB and para 0157 for boarding time data) and 
generation of the movement start information includes 
detecting the current position of the moving body, and receiving an input of information indicating the destination (see at least Kundu para 0149 for a measurement of the passenger’s location, and compared to the location of the gate, also see Fig. 6), 
searching for a route from the current position to the destination in map information including the location associated with each of the one or more events (see at least Kundu para 0149 for walking path and detour, also see para 0180 for wayfinder system, and para 0134), and 
calculating the movement start information based on the estimated time at which the congestion is likely to occur, when the searched route and the estimated area where the congestion is likely to occur overlap each other (see at least Kundu, para 0149, walking time will vary depending on the speed of the passenger and how busy or crowded the walking path is, and walking time information indicating passenger is 20 minutes to gate, also see para 0156-0157 TTG and TTB, i.e. movement start information based on overlapping of walking path and the crowded area; also see para 0150, make arrangement to arrive at the Gate on time).
	Kundu further teaches a detector that detects a current position of the moving body (see at least para 0149 for current position and para 0177 for GPS and WiFi to obtain current position); input unit that receives an input of information indicating a destination of the moving body (see at least para 0156 for user input information, and a smart phone as inputting device; also see para 0159 for gate data being transmitted from the system); a storage unit that stores map information including the location associated with the event (see at least para p0177 for creating graphic architectural rendering of the interior space and transmit to user’s device, populate with local objects and icons, also see Fig. 6) and the movement start see at least Kundu para 0149-para 0150 for information related to movement start).
As to claim 3, Kundu teaches the navigation method of Claim 2, wherein calculation of the movement start information includes 
changing movement start time from the current position, at which the moving body can reach the location by moving on the route by time when the event occurs in a case where the route and the area where the congestion is likely to occur do not overlap each other, to time which is shifted according to the estimated time at which the congestion is likely to occur (see at least Kundu para 0149 for walking time vary depending on how crowded the walking path is, para 0150 for when lower probability to arrive the Gate on time, making arrangements to get back on track to successfully arrive at the Gate on time).
As to claim 4, Kundu teaches the navigation method of Claim 2, wherein 
calculation of the movement start information is performed based on at least one of information related to a speed of the moving body and information related to a size of the moving body (see at least Kundu para 0149 for speed).
As to claim 5, Kundu teaches the navigation method of Claim 2, wherein 
the movement start information is recalculated according to a change in at least one of the schedule information and the location (see at least Kundu para 0150 for making arrangements to successfully arrive at the Gate in a timely manner, para 0127 for air travel delay data, also see para 0170 for delay calculations).
As to claim 6, Kundu teaches the navigation method of Claim 2, wherein
see at least Kundu, Fig. 6 for coffee shop, restaurant et al, also see para 0114 for beacons).
As to claim 7, Kundu teaches the navigation method of Claim 6, wherein 
the information related to the facility includes or is associated with information related to at least one of an advertisement and a privilege which are related to the facility (see at least Kundu, Fig. 6 for LOGO of the coffee shop, i.e. privilege of the shop).
As to claim 8, Kundu teaches the navigation method of Claim 5, wherein 
information related to a facility located around the route is displayed on a display unit of the moving body when a remaining time from a current time to the time at which the movement is to be started, is predetermined time or more (see at least Kundu, Fig. 6 for displaying on a display unit, and displayed TTG and TTB).
As to claim 9, Kundu teaches the navigation method of Claim 1, wherein 
the schedule information is flight information in which a flight that is the event occurring at an airport is scheduled, and the location is a boarding gate associated with the flight (see at least para 0156 for TTG and TTB).
As to claim 10, Kundu teaches the navigation method of Claim 9, wherein 
estimation of the area and time at which the congestion is likely to occur is performed based on at least one of a number of persons reserved for the flight and the number of persons who have completed check in for the flight (see at least Kundu, para 0156, aggregate crowd flow data and security or safety data, crowd flow data being collected from a sample of passengers based on passenger target destination).

As to claim 11, Kundu teaches the navigation method of Claim 9, wherein 
the moving body is an electric vehicle used to move in the airport (see at least Kundu, para 0159 for wheelchair or electric cart).	
Examiner’s Note
Examiner has cited particular columns/paragraph and line numbers in the references applied to the claims above for the convenience of the applicant. Although the specified citations are representative of the teachings of the art and are applied to specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested from the applicant in preparing responses, to fully consider the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner.  
In the case of amending the claimed invention, Applicant is respectfully requested to indicate the portion(s) of the specification which dictate(s) the structure relied on for proper interpretation and also to verify and ascertain the metes and bounds of the claimed invention. This will assist in expediting compact prosecution. MPEP 714.02 recites: “Applicant should also specifically point out the support for any amendments made to the disclosure. See MPEP §2163.06. An amendment which does not comply with the provisions of 37 CFR 1.121(b), (c), (d), and (h) may be held not fully responsive.  See MPEP § 714.”  Amendments not pointing to specific support in the disclosure may be deemed as not complying with provisions of 37 C.F.R. 1.131(b), (c), (d), and (h) and therefore held not fully responsive. Generic statements such as "Applicants believe no new matter has been introduced" may be deemed insufficient.  


Inquiry
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HONGYE LIANG whose telephone number is (571)272-5410.  The examiner can normally be reached on Monday-Friday 9:00am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Faris S Almatrahi can be reached on (313) 446-4821.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/HONGYE LIANG/Examiner, Art Unit 3667                                                                                                                                                                                                        
/YUEN WONG/Primary Examiner, Art Unit 3667